Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sandra Lee Barcus appeals the district court’s order granting Sears, Roebuck & *253Co.’s motion for summary judgment on her claim of quid pro quo sexual harassment, in violation of 42 U.S.C. § 2000e. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barcus v. Sears, Roebuck & Co., No. 1:12-cv-00724-CCB, 2013 WL 4591235 (D.Md. Aug. 28, 2013). Additionally, we deny Barcus’ request for leave to amend her complaint to add additional employment discrimination claims. See Cozzarelli v. Inspire Pharm., Inc., 549 F.3d 618, 630-31 (4th Cir.2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.